Title: From John Adams to Susanna Boylston Adams Clark Treadway, 4 February 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



My dear Susan
Quincy 4th Feby. 1819

The practice of borrowing hands to write for me is so modern & my skill in dictating so little familliar that I forgot one half of what I intended to say. Would you believe it was possible for me to forget the Bible and the good Samaritan as I fear I did in my last letter to you. Your Bible shall be sure to you if you can find one in Georgetown or Washington to your satisfaction purchase it and I will authorise your Uncle or Judge Cranch to pay for it but if you think proper to wait I hereby authorise you to demand of my executors such a bible as becomes your and my circumstances, free of all expense to you
Mr Bingham ought not to have been forgotten by me. I wish I could be acquainted with him and express to him in person my obligations to him for his benevolent attentions & exertions for Mr Clarke & yourself & your babe
Your friends here are all well and I suppose the young ladies, the Greenleafs and the Marstons would be pleased to hear from you under your hand.
I am your affectionate Grandfather
John Adams